Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 11/18/2020. Claims 1-7 are allowed and claims 8-23 are withdrawn. Claim 1 is the independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Schiller Hill on 2/26/2021.

The application has been amended as follows: 

2. (Currently Amended) The computer-implemented method of claim 1, wherein identifying an error in the content of the communication channel is performed by a machine learning algorithm.



REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of a computer-implemented method comprising: monitoring a communication channel, the communication channel comprising information of an execution environment, compiler, or interpreter, the execution environment configured to execute computer code; parsing the information in the communication channel and identifying an error, wherein the information comprises computer code and standard output, execution state, execution status, logs or streams of data generated as a result of execution, compiling or interpreting of the computer code; identifying and storing error text and error context of the error, wherein the error context comprises portions of computer code responsible for the error, configuration settings, or execution state at the time of the error; extracting one or more features from the error text and error context; predicting, based on the one or more extracted features, one or more error types of the error, wherein the predicting comprises determining a likelihood for each of the one or more error types; classifying, based on the determined likelihood of the one or more error types, the error into one or more error types; predicting, based on the error type, error text and error context, a suggested fix, wherein the suggested fix comprises one or more corrected code segments; incorporating the suggested fix in the computer code; and determining whether the error was handled successfully by the incorporating of the suggested fix, as required by the independent claim.
	
.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193                                                                                                                                                                                                        




/Chat C Do/Supervisory Patent Examiner, Art Unit 2193